
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.11


DATE : 12th January 2001
CUSTOMER :
TRM (ATM) Limited (company registration No. 3782309)
Registered Office: Tower 42, Level 23,
25 Old Broad Street, London, EC2N 1HQ
("TRM")
BANK :
Girobank Plc (company registration No. 1950000)
Registered Office: Carlton Park, Narborough, Leicester, LE9 5XX
("Girobank")
COMMENCEMENT DATE :
12th January 2001
TERM :
This Agreement shall commence on the Commencement Date and shall continue
(subject to the termination provisions) until the third anniversary of the
Commencement Date

        This Agreement is made between TRM and Girobank and incorporates the
General Conditions attached.


Name
 
 
Name
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


Title
 
 
Title:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


for and on behalf of TRM
 
for and on behalf of Girobank

        This Agreement is made on the date upon which the party signing last
adds their signature to the Agreement (as set out below) (the "Commencement
Date")

BETWEEN

(1)Girobank plc whose registered office is at Carlton Park, Narborough,
Leicester, LE9 5XX ("Girobank")

AND

(2)TRM (ATM) Limited (Company Number: 3782309) whose registered office is at
Tower 42, Level 23, 25 Old Broad Street, London, EC2N 1HQ ("TRM")

WHEREAS:-

1.TRM operates a network of automated teller machines ("ATM"s) in the UK.

2.GIROBANK has also agreed to supply sterling bank notes to TRM for use in ATMs
in accordance with the terms of this Agreement.

1

--------------------------------------------------------------------------------

NOW IT IS HEREBY AGREED AS FOLLOWS:

1.    DEFINITIONS

        In this agreement, unless the context otherwise requires, the following
expressions shall bear the meanings set out against them below:

"Associated"   Means any two persons:
        (a)    if one is a body corporate of which the other directly or
indirectly has control either alone or with other members of a group of
interconnected bodies corporate of which he is a member, or
        (b)    if both are bodies corporate of which one and the same person or
group of persons directly or indirectly has control; and for the purposes of
this definition a person or group of persons able directly or indirectly to
control or materially to influence the policy of a body corporate, but without
having a controlling interest in that body corporate, may be treated as having
control of it.
"ATM"
 
Means an automated teller machine subject to this Agreement.
"Banking Day"
 
Means any day other than a Saturday, Sunday or Bank Holiday in England, Wales,
Northern Ireland or Scotland
"Base Rate"
 
Means the Girobank base rate as set by Girobank from time to time
"Cash Value"
 
Means the face value of all Notes provided by Girobank to TRM under this
Agreement
"Cash Withdrawal Transaction"
 
Means a cash withdrawal from an ATM.
"Charges"
 
Means the Charges for the provision of Notes as set out in Schedule 2 payable by
TRM
"Commencement Date"
 
Means the date set out at the start of this Agreement information shall have
been disclosed to Girobank if Girobank acquires that information as a result of
providing Services to TRM; and information shall have been "disclosed" to TRM if
TRM acquires that information as a result of being a party to this Agreement
"Day of Order"
 
Means each day on which Girobank generates an order to Girobank for Notes.
"Disclosing Party"
 
Means a party who discloses Confidential Information pursuant to this Agreement.
For the purposes of this Agreement, any disclosure by POCL or Alliance &
Leicester plc shall be deemed to be a disclosure by Girobank and any information
of POCL or Alliance & Leicester plc shall be deemed to be information of
Girobank.
"Group"
 
Means either Girobank, TRM and their Associated companies
"Link Operating Rules"
 
Means Link Interchange Network Limited's operating rules in force from time to
time.
"Nominated Cash Centre"
 
Means a cash centre nominated by Girobank
 
 
 

2

--------------------------------------------------------------------------------


"Notes"
 
Means sterling bank notes (including English Scottish and Northern Ireland
Notes) which are forgery free and of good quality provided by Girobank
"Notes Held To Order"
 
Means the scheme operated by the Bank of England relating to the overnight
surplus holdings of bank notes by banks participating in the scheme
"Order"
 
Means each order generated by TRM for the provision of Notes
"PBNE"
 
Means plastic banknote envelopes
"POCL"
 
Means Post Office Counters Limited
"Receiving Party"
 
Means a party who receives Confidential Information pursuant to this Agreement
"the Services"
 
Means the services set out in Clause 2.
"VAT"
 
Means the tax charged in accordance with the Value Added Tax Act 1994 and any
tax imposed in substitution for such tax

        1.1  The clause headings are for convenience only and shall not affect
the interpretation of this Agreement.

        1.2  All Schedules to this Agreement constitute an integral part of this
Agreement.

        1.3  Except where the context otherwise requires, words importing the
singular include the plural and vice versa/and masculine includes feminine.

        1.4  Reference to any statute or statutory provision includes a
reference to the statute or statutory provisions as from time to time amended
extended or re-enacted and includes all statutory instruments or regulations
made thereunder.

2.    THE SERVICES AND TRM'S OBLIGATIONS

        2.1  In consideration of the payment of the Charges and subject to TRM
complying with its obligations under this Agreement Girobank shall supply Notes
in accordance with Orders for ATMs as more particularly described in Schedule 1.
Girobank shall supply Notes in accordance with the procedures set out in
Schedule 1, Clause 1 and the packaging and quality requirements set out in
Schedule 1, Clause 2.

        2.2  Subject to Clause 2.9, throughout the term of this Agreement
Girobank will fulfil all TRM's requirements for the Services for the relevant
ATMs.

        2.3  All Notes provided pursuant to this Agreement are to be collected
by TRM (or by its nominated carrier) from a Nominated Cash Centre at TRM's sole
cost.

        2.4  TRM are to collect (or arrange for collection of) Notes from its
ATMs and deliver (or arrange for delivery of) those Notes following withdrawal
of the Notes from ATMs to Nominated Cash Centres in accordance with timescales
and procedures to be agreed between the parties.

        2.5  Orders shall be generated by TRM according to the procedures set
out in Schedule 1 to this Agreement. TRM shall place Initial Orders for newly
installed ATMs according to the procedures set out in Schedule 1 to this
Agreement.

        2.6  TRM will ensure that its nominated carrier:

        2.6.1    is made aware of the responsibilities accepted by TRM and the
liabilities imposed upon TRM under this Agreement; and

3

--------------------------------------------------------------------------------

        2.6.2    is insured in respect of loss, theft, damage and other risks at
all times that Notes are in the nominated carriers possession; and

        2.6.3    at all times keeps Notes supplied by Girobank under this
Agreement in separate containers from all other notes in its possession and that
such containers are distinctly marked to enable the Notes to be identified as
having been supplied by Girobank to TRM.

        2.7  Full reconciliation of ATMs will be carried out by ATMOS.

        2.8  TRM shall give Girobank at least 10 days written notice if the
status of any ATM is to be changed from fully serviced to merchant serviced so
as to enable Girobank to terminate the existing Regular Orders for that ATM. No
notice may be served until a fully serviced ATM has been serviced under this
Agreement for at least 2 months. Girobank shall not provide Notes for merchant
serviced ATMs

        2.9  In the event of termination under Clause 9 of this Agreement,
Girobank will be provided access to Notes in ATMs and nominated carrier vaults.

        2.10   TRM hereby undertakes that it shall, upon request by Girobank,
make such arrangements as are agreed with Girobank to provide security to
Girobank for the discharge by TRM of its obligations under this Agreement and
for the security of the Notes and their return to Girobank in the event of
termination of this Agreement.

        2.11   The parties shall hold an annual meeting at a location to be
agreed to review any relevant matters in relation to this Agreement generally.

3.    THE TERM

        3.1  This Agreement shall commence on the Commencement Date and, subject
to earlier termination under Clauses 9 or 10.4, shall continue for 3 calendar
years thereafter.

        3.2  Six months prior to expiry of this Agreement, the parties shall
enter into negotiations to extend the term of this Agreement on terms to be
agreed. If the parties agree extension terms then this Agreement shall continue
after the 3 year period on the agreed amended terms for the agreed extension
period. If the parties have not agreed extension terms prior to expiry of this
Agreement, then Clause 3.1 above shall apply and the Agreement shall terminate.

4.    OWNERSHIP

        4.1  The Notes shall at all times be owned by Girobank until the Notes
are withdrawn from TRM's ATMs.

        4.2  Notwithstanding Clause 4.1 above, Girobank shall continue to own
any Notes collected from TRM's ATMs which are to be returned to Girobank.

5.    CHARGES

        5.1  In consideration of the provision of the Services TRM shall pay to
Girobank the Charges as set out in Schedule 2.

        5.2  TRM will procure settlement of any Notes withdrawn from TRM's
ATMs in favour of Girobank in accordance with the Link Operating Rules or by the
return of Notes to a Nominated Cash Centre under Clause 2.4.

        5.3  Girobank will collect the Charges by direct debit from TRM's
Girobank account on the 8th day of each month (or on the previous Banking Day
where the 8th day of the month does not fall on a Banking Day) Girobank will
provide TRM with a statement no later than 3 Banking Days after month

4

--------------------------------------------------------------------------------


end showing all monies due to Girobank in respect of the Charges. Girobank shall
supply all reasonable supporting documentation for Charges as may be requested
by TRM.

        5.4  In the event that TRM disputes any monthly Charges then the dispute
shall be dealt with in accordance with Clause 13. In the meantime, Girobank
shall credit TRM with the disputed amount (being the element of the monthly
Charges in dispute, not the whole of the monthly Charges) against the next
monthly Charges. Upon agreement being made or judgement being given as to the
correct sum due in that month then TRM shall forthwith pay any additional sum
due to Girobank together with interest on that sum under Clause 5.5 from the
date the sum was credited to TRM to the date of payment under this Clause 5.4.

        5.5  Subject to Clause 5.4 above, in the event that payment of the
Charges is not received within 30 days and Girobank has supplied supporting
documentation as provided in clause 5.3, TRM shall pay interest on the amount
due at Base Rate plus 2% from the due date to the date of payment.

        5.6  In the event of any change in relation to Notes Held To Order
status or other industry practice, Girobank shall take reasonable steps to
mitigate any additional costs which result but reserves the right to amend the
Charges to take account of any additional costs relating from any such changes.

        5.7  All amounts set out in this Agreement are expressed to be exclusive
of VAT. In the event that VAT is or becomes payable in respect of the Services,
a tax invoice shall be issued by Girobank and VAT shall be paid to Girobank by
TRM in addition to the Charges.

        5.8  In the event of a note discrepancy (as referred to in Schedule 1
paragraph 3.2) then Girobank will collect such discrepancy by direct debit and
provide TRM with written confirmation of the source of the discrepancy.

6.    CONFIDENTIALITY

        6.1  The Receiving Party undertakes to keep and maintain all
Confidential Information received from the Disclosing Party (which in the case
of Girobank shall include POCL and Girobank) in the strictest confidence, to use
Confidential Information only for the purposes of this Agreement and not to
disclose Confidential Information to any third party without the prior written
consent of the other. Girobank have the right to disclose Confidential
Information to POCL and Girobank solely for the purposes of this Agreement.

        6.2  Each party shall ensure that its employees, agents and
subcontractors:

        6.2.1    Shall only be given access to Confidential Information received
from the Disclosing Party on a "need to know" basis solely for the purposes of
this Agreement;

        6.2.2    Shall have been made aware of the confidentiality obligations
set out in this Agreement and entered into equivalent confidentiality
obligations with the Receiving Party;

        6.2.3    Shall not cause or permit Confidential Information to be
disclosed to any third party.

Either party may require the other party to verify compliance with this
Clause 6.2.

        6.3  Without prejudice to the other rights of the Disclosing Party, in
the event of an unauthorised disclosure or use of Confidential Information
occurring through a disclosure made to the Receiving Party, the Receiving Party
shall use its best endeavours to assist the Disclosing Party in recovering and
preventing the use, dissemination, sale or other disposal of such Confidential
Information.

        6.4  The provisions of this Clause shall not prevent either party from
disclosing any information where it can demonstrate and document that such
information:

        6.4.1    was in its possession (with full rights to disclose) prior to
receiving it from the other party; or

5

--------------------------------------------------------------------------------

        6.4.2    is or subsequently comes into the public domain other than by
breach of its obligations hereunder; or

        6.4.3    is independently developed or received by it from a third party
without benefit of any of the Confidential Information as evidenced by written
records; or

        6.4.4    is required to be disclosed by any law or governmental
authority or agency or by any order of any court of competent jurisdiction; or

        6.4.5    is required to be disclosed by the regulations of any
recognised stock exchange.

        6.5  The provisions of this Clause shall apply during the course of this
Agreement and for a period of 7 years thereafter.

        6.6  Upon termination of this Agreement both parties shall return to the
other party all documents and materials (and all copies) containing the other
party's Confidential Information and certify in writing to the other party that
it has complied with the requirements of this Clause.

7.    ENTIRE AGREEMENT

        7.1  This Agreement, including the Schedules hereto, constitutes the
entire Agreement between Girobank and TRM and no variation hereof shall be
effective unless made in writing and signed as an agreed variation by both
parties.

8.    ASSIGNMENT AND SUB-CONTRACTING

        8.1  Neither party shall assign the benefit of this Agreement without
the consent of the other, such consent not to be unreasonably withheld or
delayed save that each party may assign this Agreement to any company in its
Group whose registered office or principal place of business is in the UK
without consent. For the avoidance of doubt, if any proposed assignee is a
company or legal entity whose registered office or principal place of business
is not situated in the UK, then this shall be reasonable grounds to withhold
consent.

        8.2  Neither party may sub-contract its rights or responsibilities under
this Agreement nor materially amend the terms of any permitted sub-contract
without the prior written consent of the other party such consent not to be
unreasonably withheld or delayed save that Girobank may sub-contract any of its
obligations under this Agreement to any company in the Group, or to POCL,
without consent. It shall be a condition of Girobank granting any consent to TRM
to subcontract collection and delivery of Notes that Girobank have the right to
inspect the contract between TRM and the proposed security carrier to satisfy
itself that TRM is meeting its obligations under this Agreement and that the
security carriers' security and operational procedures meet Girobank's
requirements.

9.    TERMINATION

        9.1  This Agreement may be terminated by either party forthwith by
notice in writing to the other if that other party is in material breach of this
Agreement and fails to remedy the breach within 30 days of notice of the breach
being given by the other party in accordance with Clause 16.

        9.2  This Agreement may be terminated by TRM with 30 days notice if cash
supplied under this Agreement is supplied by A & L Bank under the TRM/A & L Cash
Agreement.

        9.3  This Agreement may be terminated by either party forthwith by
notice in writing if the other party shall convene a meeting of creditors; or if
a proposal shall be made for a voluntary arrangement within Part 1 of the
Insolvency Act 1986 or any other composition scheme or arrangement with (or
assignment for the benefit of) its creditors; or if it shall be unable to pay
its debts within the meaning of Section 123 of the Insolvency Act 1986; or if a
trustee, receiver, administrative receiver or similar

6

--------------------------------------------------------------------------------


officer is appointed in respect of all or any part of its business or assets; or
if a petition is presented or a meeting is convened for the purpose of
consideration of a resolution or other steps are taken for the winding up of the
other party or for the making of an administration order (other than for the
purposes of a reconstruction or amalgamation).

        9.4  This Agreement may be terminated by Girobank immediately upon
written notice in the event that ownership or control of TRM is materially
altered whether by change of ownership of stock or otherwise where in the
reasonable opinion of Girobank such change in ownership is detrimental to the
business of Girobank. For the purposes of this Clause 9.4, "control" means the
ability to direct the affairs of another whether by virtue of the ownership of
shares, contract or otherwise and the provisions of this clause shall apply
mutatis mutandis in favour of TRM in the event that ownership or control of
Girobank materially altered by change of ownership of stock or otherwise.

        9.5  Upon termination or expiry of this Agreement TRM warrants that
Girobank shall have unhindered access to Notes, including the right to retrieve
Notes (whether in transit, at any depot belonging to TRM's nominated carrier or
in ATMs) and to recover Notes through Settlement Services provided under the
TRM/A&L ATM Agreement. Girobank will provide TRM with written confirmation of
the amount of Notes retrieved under this provision.

        9.6  This Agreement may be terminated by TRM on 3 months written notice
given within 3 months of any VAT becoming payable in respect of the Services
under Clause 5.7.

        9.7  This Agreement may be terminated by TRM on 6 months written notice
given at any time following amendment of the Charges under Clause 5.6.

        9.8  TRM undertakes to notify its nominated carrier that the Notes
belong at all times to Girobank and upon termination of this Agreement shall
procure that the nominated carrier allows Girobank unhindered access to the
Notes (including the right to physical possession of the Notes).

        9.9  Any termination of this Agreement pursuant to this Clause shall be
without prejudice to any other rights or remedies either party may be entitled
to hereunder or at law and shall not affect any accrued rights or liabilities of
either party nor the coming into or continuance in force of any provision hereof
which is expressly or by implication intended to come into or continue in force
on or after such termination.

10    FORCE MAJEURE

        10.1   Neither party shall be responsible for delay or failure to
perform its obligations due to causes beyond its reasonable control, including
(as examples but not by way of limitation) act of God or governmental act or the
act of a relevant regulatory authority, fire, explosion, accident, civil
commotion, war (whether declared or not) industrial dispute, the failure
(directly or indirectly) of any machine, data processing system, or transmission
link.

        10.2   Both parties agree to give notice forthwith to the other upon
becoming aware of a force majeure event and shall use reasonable endeavours to
mitigate the effect of a force majeure event upon the performance of this
Agreement.

        10.3   The provisions of this Clause 10 shall not apply in respect of
obligations under Clauses 2.6, 2.10, 5, 6, 8, 9.5, 9.8, 11.4 and 11.5.

        10.4   If a force majeure event shall occur for a continuous period of
60 days and the effect of such force majeure event is to prevent a party from
carrying out a material obligation under this Agreement, then either party may
forthwith terminate this Agreement by written notice to the other party given at
any time after the 60th day if the force majeure event still subsists at that
time.

7

--------------------------------------------------------------------------------


11    RISK, LIABILITY AND INSURANCE

        11.1   Risk in the Notes which are the subject of an Order shall pass to
TRM when the Notes are collected from Girobank's Cash Centre in accordance with
the procedure set out in Schedule 1.

        11.2   Risk in the Notes which have been returned to Girobank after
collection from TRM's ATMs shall pass to Girobank when the Notes are physically
handed over to Girobank (or to its nominated distribution centre) at the
location specified by Girobank.

        11.3   Neither party shall be liable to the other party for loss of
profits or contracts or other indirect or consequential loss whether arising
from negligence, breach of contract or howsoever.

        11.4   TRM shall maintain money insurance cover in respect of loss of
cash in TRM's ATMs in a sum of not less than the value of cash from time to time
held in TRM's ATMs serviced under this Agreement to cover the liabilities
contained in this Agreement and shall arrange for Girobank's interest to be
noted on the policy of insurance. Where so required by Girobank TRM shall:

        11.4.1    produce evidence of payment of premiums in respect of any such
insurance; and

        11.4.2    produce the insurance policies for inspection by Girobank.

        11.5   TRM will ensure that in the event that the insurance cover is
cancelled or lapses for any reason, TRM's insurers and/or insurance brokers will
notify Girobank immediately.

        11.6   In the event that TRM fails to comply with this Clause, Girobank
reserves the right to insure against any of the liabilities stated in this
Clause and recover the premiums from TRM.

12.  INDEMNITY

        12.1   Each Party agrees:

        12.1.1    to keep the other party indemnified against any actions,
proceedings, liabilities, losses, claims, damages, costs and expenses arising
out of or in connection with this Agreement and to pay on demand all payments,
costs, charges, damages and expenses suffered or incurred whether directly or
indirectly save where any such actions, proceedings, liabilities, losses,
claims, damages, costs and expenses arise out of the negligence, wilful default
or fraud of the other party, its employees, officers, agents or sub-contractors
or any amendment of the Charges in accordance with this Agreement; and

        12.1.2    that either party shall promptly inform the other party if it
becomes aware of any matter which may give rise to any liability under this
Clause 12; and

        12.1.3    that the party claiming the indemnity shall have conduct of
any claim, action, proceeding, investigation or judgement which may be
instituted made, threatened or alleged arising out of or in connection with this
Agreement save that that party may not settle or compromise with respect to any
pending or threatened claim in respect of which indemnification may be sought
from the other party without the prior consent of the other party.

13.  DISPUTES

        13.1   In the event of any dispute or difference arising between the
parties in connection with this Agreement, senior management representatives of
the parties shall, within fourteen (14) days of a written request from either
party to the other addressed to the Managing Director, meet in a good faith
effort to resolve the dispute without recourse to legal proceedings. Prior to
any such meeting TRM shall, if requested by Girobank, provide Girobank with
copies of any ATM journal rolls if the same are relevant to the dispute.

8

--------------------------------------------------------------------------------

        13.2   If the dispute or difference is not resolved as a result of such
meeting, either party may (at such meeting or within 14 days from its
conclusion) propose to the other in writing that structured negotiations be
entered into with the assistance of a mediator or neutral advisor ("Mediator").

        13.3   If the parties are unable to agree on a Mediator or if the
Mediator agreed upon is unable or unwilling to act, either party shall within
14 days from the date of the proposal to appoint a Mediator or within 14 days of
notice to either party that he or she is unable or unwilling to act, apply to
the Centre for Dispute Resolution ("CEDR") to appoint a Mediator.

        13.4   The parties shall within 14 days of the appointment of the
Mediator meet with him/her in order to agree a programme for the exchange of any
relevant information and the structure to be adopted for the negotiations to be
held. If considered appropriate, the parties may at any stage seek assistance
from the CEDR to provide guidance on a suitable procedure.

        13.5   Unless concluded with a written legally binding agreement, all
negotiations connected with the dispute shall be conducted in confidence and
without prejudice to the rights of the parties in any future proceedings.

        13.6   If the parties accept the Mediator's recommendations or otherwise
reach agreement on the resolution of the dispute, such agreement shall be
reduced to writing and, once it is signed by their duly authorised
representatives, shall be binding on the parties, Such agreement shall be
implemented in full within 30 days of signature failing which it shall be
rendered null and void (and may not be referred to in any subsequent legal
proceedings) unless legal proceedings have been initiated to enforce it by
either party within a further 90 days.

        13.7   Failing agreement, either of the parties may invite the Mediator
to provide a non-binding but informative opinion in writing, who need only
comply with their request if he considers it would be helpful. Any such opinion
shall not be an attempt to anticipate what a court might order but rather the
Mediator's suggestions as to the settlement terms which are considered
appropriate in all the circumstances. Such opinion shall be provided on a
without prejudice basis and shall not be used in evidence in any proceedings
arising in connection with this Agreement without the prior written consent of
both parties.

        13.8   If the parties fail to reach agreement in the structured
negotiations within 90 days of the Mediator being appointed then any dispute or
difference between them may be referred to the Courts.

14.  WAIVER

        14.1   No waiver by either party of any breaches of this Agreement by
the other party shall be construed as a waiver of any subsequent breach of the
same or any other provision of this Agreement.

15.  SEVERABILITY

        15.1   Each of the provisions of this Agreement are separate and
severable and enforceable accordingly and if, at any time, any provision is
judged by any court in a competent jurisdiction to be void or unenforceable, the
validity, legality and enforceability of the remaining provisions thereof shall
not, in any way, be affected or impaired thereby.

16.  NOTICE

        16.    Any notice or other document to be given under this Agreement
shall be in writing and shall be deemed to have been duly given if left at or
sent by:

        16.1.1    first class post or express or air mail or other fast postal
service; or

        16.1.2    registered post; or

9

--------------------------------------------------------------------------------

        16.1.3    telex or facsimile to a party at the address or relevant
telecommunications number for such party or such other address as the party may
from time to time designate by written notice to the other.

        16.2   Notice to TRM shall be sent to:

TRM (ATM) Limited
Attn:    Country Manager
Unit 4-6, Brunel Centre,
Newton Road, Crawley,
West Sussex, RH10 2US
(Fax: 01293 537 656)

With a copy to:
TRM Corporation
Attn:    VP ATM Business
5208 N.E. 122nd Avenue
Portland, Oregon,97230-1074
U.S.A.

(Fax: 001 503 251 5473);

        16.3   Notices to GIROBANK shall be sent to Head of Wholesale Banking,
Girobank plc, Bridle Road, Bootle, GIR 0HH.

        16.4   Any notice or other document shall be deemed to have been
received by the addressee two working days following the date of despatch of the
notice or other document by post or, where the notice or other document is sent
by hand or is given by telex or facsimile, simultaneously with the delivery or
transmission. All notices to TRM shall be deemed properly served on TRM if the
provisions of this Clause 16 are met in respect of the notice to be sent to TRM
ATM Limited, irrespective of whether or not any copy is served on TRM
Corporation in accordance with this Clause 16.

17.  APPLICABLE LAWS AND DATA PROTECTION

        17.1   Both parties shall comply with all applicable laws, rules,
regulations, bye-laws and codes of practice in performing their respective
obligations under this Agreement.

        17.2   Each party shall (and ensure that its permitted sub-contractors
shall) in performing their obligations under this Agreement comply with the Data
Protection Act 1984 and the Data Protection Act 1998 and the data protection
principles set out in Schedule 1 to such Act as amended or substituted from time
to time.

18.  AUDIT AND PAYMENT

        18.1   TRM will, on Girobank's request, provide written confirmation of
their statutory accounts and Girobank may require such confirmation to be
independently audited.

        18.2   Girobank shall have the right at its own cost to examine TRM's
books and records for the purposes of ascertaining that the financial
information pertaining to the Services the subject matter of this Agreement
which is being provided to Girobank has been provided accurately. For that
purpose TRM hereby grants to Girobank and its professional advisers a right of
access to TRM's premises, systems and information on the giving of reasonable
notice during normal business hours. Girobank and its professional advisers
shall have the right to take copies of any financial books and records they
reasonably require and TRM shall provide all necessary facilities free of
charge.

10

--------------------------------------------------------------------------------


19.  SUPPLY OF NOTES IN EUROS

        19.1   Girobank and TRM agree that if at any time during the continuance
of this Agreement, TRM wishes to make provision for the supply of cash under
this Agreement to be made in Euros or a combination of Sterling and Euros as a
result of a decision by the United Kingdom to participate in European Monetary
Union, then Girobank and TRM will enter into negotiations in good faith to
investigate the practicalities of doing so.

20.  RE-BANKING

        20.1   Re-banking of Notes will be carried out at Girobank's cost
provided that the value of Notes to be re-banked does not exceed 20% of the
value of any such Order, whereupon Girobank shall enter into discussions in good
faith with TRM to discuss any revision of the ATM Management fee. The Parties
shall endeavour to reach agreement regarding any revision of the ATM Management
Fees within 1 month of commencement of such discussions. In the event that no
agreement is reached, then Girobank, at its discretion, reserves the right to
revise, in its discretion as it sees fit the ATM Management Fees set out in
Schedule 2.

21.  THIRD PARTY RIGHTS

        21.1   This Agreement is enforceable by the original parties to it and
by their permitted assignees. Any rights of any person to enforce the terms of
this Agreement pursuant to the Contracts (Rights of Third Parties) Act 1999 are
hereby excluded.

22.  LAW

        22.1   This Agreement shall be governed by and construed in accordance
with English law and both parties hereby submit to the non-exclusive
jurisdiction of the English courts.

Signed        

--------------------------------------------------------------------------------

    for and on behalf of
Girobank plc
By Frank Lambe, Head of Wholesale Banking
      
Signed
 
 
   

--------------------------------------------------------------------------------

    for and on behalf of
TRM (ATM) Limited
By Kathleen Hoogerhuis, Vice-President ATM Business    

11

--------------------------------------------------------------------------------




SCHEDULE 1—SERVICE REQUIREMENTS


Introduction

        Girobank agees to provide Notes to TRM (via a nominated security carrier
to be engaged by TRM) for provision to those ATMs serviced by Girobank.

        This Schedule sets out the procedures and services that have been agreed
between both parties.

1.    Ordering Procedures

        Notes shall be ordered as set out below:-

        1.1    Regular Orders    

        Orders for Notes shall be generated by TRM by 10:00 hours on the Day of
Order for collection by TRM's nominated carrier at 7.30 am on the morning
following the Day of Order for delivery to TRM's network of ATMs on the days to
be agreed.

        1.2    Emergency Orders    

        These may be arranged by agreement between the parties.

        1.3    Initial orders    

        TRM shall give Girobank at least 30 days notice of a Notes requirement
for newly installed ATMs and the parties shall agree the Initial Order and the
frequency of Notes delivery and emptying of that ATM. Unless otherwise agreed,
Notes provided under an Initial Order shall be available for collection by TRM's
nominated carrier as set out in Clause 1.1 above.

        1.4    Advice/Receipt of Orders    

        TRM to advise Girobank by telephone/fax (to telephone number *** or to
such other telephone number notified to TRM) of requirements for Emergency or
Initial Orders. If Girobank have not received the fax within 30 minutes of the
advance telephone call, Girobank will contact TRM who will re-fax the details.

2.    Packaging and Note Quality

        2.1  Girobank to provide Notes of a quality sufficient for use in
ATMs for collection by TRM or its nominated carrier from a Nominated Cash
Centre. The Notes are to be individually prepared, packaged and addressed for
TRM ATM locations in accordance with Orders generated by Girobank in agreed
denominations, bundle sizes and to presentational standards defined by Girobank
and agreed with TRM and its nominated carriers.

        2.2  Girobank to provide ATM fit notes in accordance with quality
standards to be agreed prior to implementation.

3.    Differences

        3.1    Missing Bags    

        Upon collection of Notes from a Nominated Cash Centre, TRM (or its
nominated carrier) are to undertake an initial check to ensure that the
appropriate number of bags of each denomination are present. If any bags are
missing TRM is to be advised immediately and shall advise Girobank on telephone
number *** within an eight hour period of the bags being received by TRM or its
nominated carrier. Procedures shall be agreed between the parties and the
nominated carrier.

12

--------------------------------------------------------------------------------


        TRM shall contact Girobank advising of a missing bag and requesting a
bag number. Girobank will respond by passing the information to TRM or liase
directly with the nominated carrier depending on particular circumstances at the
time. At all times Girobank will ensure that TRM are kept apprised of ongoing
investigations.

        3.2    Note Discrepancy    

        A full Note count is to be undertaken by TRM or its nominated carrier,
under dual control, within two working days of collection from Girobank. Any
differences to be reported by telephoning Girobank on telephone number 0151 966
2545, and followed up in writing enclosing the appropriate PBNEs and bands by
the end of second working day. A copy of the letter should be sent by the
receiving branch to TRM.

        Each of TRM's ATMs which are subject to this Agreement shall be emptied
once each month (or such other interval as may be agreed between the parties)
throughout the term of this Agreement and the Notes retrieved from each of the
ATMs shall be returned to Girobank via TRM's nominated carrier. The re-banked
cash will be fully sorted and placed into Girobank provided BNEs in accordance
with the denominational specification marked on the bags. The bags will be
marked with a TRM specific stamp allowing an audit trail to be developed. A
discrepancy period of 15 working days will be followed with Girobank having this
period to claim any discrepancies found in the BNEs from TRM. Cash will be
re-banked to the Nominated Cash Centre on the morning of the 3rd Banking Day
following withdrawal of the Notes by TRM (or its permitted sub-contractor) from
ATMs.

        Settlement in respect of discrepancies, once substantiated by Girobank,
will take place on a monthly basis by set off from Transaction Revenue due to
TRM under the TRM/A&L ATM Agreement or debit from TRM's nominated bank account.

4.    Information to be Provided

        TRM will provide or procure the provision of clear and accurate
information on a daily basis regarding the location of ATMs as well as the level
of cash in the ATMs and the level of cash in transit.

5.    Review

        Procedures and service delivery to be reviewed on a regular basis (i.e
at not less than quarterly intervals).

13

--------------------------------------------------------------------------------


SCHEDULE 2

CHARGES


        1.1  TRM shall pay Girobank 5.25 pence for every unit of 100 notes
consisting of 100 × £10 notes, exclusive of trunking charges. Should TRM order a
unit of 100 notes consisting of £10 and £20 notes then, providing that the unit
consists of no less than 70 × £20 notes and 30 × £10 notes, TRM shall pay
Girobank 4.75 pence for every such unit of 100 notes. If TRM require a unit of
100 notes in any other combination, Girobank will use reasonable endeavours to
accommodate this, subject to agreement on the Charges to be paid for the new
combination. All Charges are exclusive of VAT or any equivalent tax due and will
be payable as set out in Clause 5 of the Agreement..

        1.2  All ordered cash will be debited from accounts held by Girobank and
will attract interest payable to Girobank by TRM at the Girobank Base Rate.

        1.3  There will be an ATM Management Fee payable by TRM at the rate of
£7.00 per ATM per month.

14

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.11



SCHEDULE 1—SERVICE REQUIREMENTS
SCHEDULE 2 CHARGES
